                   Case 18-50924-MFW              Doc 21       Filed 12/11/18         Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,1                    :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                    Re: Docket Nos. 1664 & 1724
                                                                :
                                                                :   Hr’g Date: January 14, 2019 at 11:30 a.m. (ET)
                                                                :   Obj. Deadline: January 7, 2019 at 4:00 p.m. (ET)
                                                                :
-------------------------------------------------------------- x
Lantern Entertainment LLC,                                      :   Adversary Case No. 18-50924 (MFW)
                                                                :
                                    Plaintiff,                  :
                  vs.                                           :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                                    Defendants.                 :
                                                                :
--------------------------------------------------------------- x

                              NOTICE OF SPECIAL PURPOSE HEARING

         PLEASE TAKE NOTICE that a special purpose hearing (the “Special Purpose Hearing”)

has been scheduled to be held before The Honorable Mary F. Walrath, United States Bankruptcy

Judge for the District of Delaware, at the Bankruptcy Court, 824 North Market Street, 5th Floor,

Courtroom 4, Wilmington, Delaware 19801 (the “Court”) on January 14, 2019 at 11:30 a.m.

(ET).




1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are not
provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing and
claims agent at http://dm.epiq11.com/twc.

RLF1 20425437v.1
              Case 18-50924-MFW          Doc 21       Filed 12/11/18   Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that the following matters have been scheduled to be

heard at the Special Purpose Hearing:

       1. Supplemental Objection and Joint Motion of SLP Contract Counterparties to Clarify
          Sale Order [Docket No. 1664 - filed November 5, 2018] (the “SLP Motion”);

              i.       Notice of Filing of Exhibits F-H to the Supplemental Objection and Joint
                       Motion of SLP Contract Counterparties to Clarify Sale Order [Docket No.
                       1761 - filed November 21, 2018]

              ii.      [SEALED] Exhibits F-H to the Supplemental Objection and Joint Motion of
                       SLP Contract Counterparties to Clarify Sale Order [Docket No. 1762 - filed
                       November 21, 2018]

       2. Motion of Executory Contract Counterparties for Order Confirming That
          Counterparties’ Agreements Have Been Designated by Lantern for Assumption and
          Assignment [Docket No. 1724 - filed November 16, 2018] (the “Executory Contract
          Counterparties’ Motion” and, together with the SLP Motion, the “Motions”);

              i.     The Official Committee of Unsecured Creditors’ (I) Objection to Supplemental
                     Notice of Filing of List of Assumed Contracts Pursuant to Sale Order and (B)
                     Joinder to the Motion of Executory Contract Counterparties for Order
                     Confirming That Counterparties’ Agreements Have Been Designated by
                     Lantern for Assumption and Assignment [Docket No. 1771 - filed November
                     26, 2018]

       3. Pre-trial Conference and Oral Argument Regarding Summary Judgment, Lantern
          Entertainment LLC v. Bruce Cohen Productions, and Bruce Cohen, Adv. Pro. No. 18-
          50924 (MFW)

              i.       Complaint for Declaratory Judgment Against Bruce Cohen Productions and
                       Bruce Cohen [Adv. Docket No. 1 - filed October 17, 2018]

              ii.      Summons and Notice of Pretrial Conference in an Adversary Proceeding
                       [Adv. Docket No. 2 - filed October 17, 2018]

              iii.     Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory
                       Nature of a Contract [Adv. Docket No. 6 - filed October 18, 2018]

              iv.      Memorandum of Law in Support of Plaintiff’s Motion for Summary
                       Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                       Docket No. 7 - filed October 18, 2018]

              v.       Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary
                       Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                       Docket No. 8 - filed October 18, 2018]
                                                  2
             Case 18-50924-MFW         Doc 21       Filed 12/11/18   Page 3 of 4



              vi.     Answering Brief of Defendants Bruce Cohen Productions and Bruce Cohen
                      in Support of Opposition to Plaintiff’s Motion for Summary Judgment [Adv.
                      Docket No. 10 - filed November 1, 2018]

              vii.    Reply Memorandum of Law in Further Support of Plaintiff’s Motion for
                      Summary Judgment to Determine the Nonexecutory Nature of a Contract
                      [Adv. Docket No. 11 - filed November 8, 2018]

              viii.   Request for Oral Argument [Adv. Docket No. 13 - filed November 15,
                      2018]

              ix.     Answer and Affirmative Defenses of Defendants Bruce Cohen Productions
                      and Bruce Cohen [Adv. Docket No. 15 - filed November 16, 2018]

              x.      Notice of Completion of Briefing with Respect to Plaintiff Lantern
                      Entertainment LLC’s Motion for Summary Judgment to Determine the
                      Nonexecutory Nature of a Contract [Adv. Docket No. 16 - filed November
                      19, 2018]

       PLEASE TAKE FURTHER NOTICE that the objection deadline with respect to the

Motions has been extended until January 7, 2019 at 4:00 p.m. (ET).

       PLEASE TAKE FURTHER NOTICE that, except for those matters listed above, other

matters may not be scheduled to be heard at the Special Purpose Hearing absent permission from

the Court.




                                                3
            Case 18-50924-MFW    Doc 21       Filed 12/11/18   Page 4 of 4



Dated: December 11, 2018
       Wilmington, Delaware
                              /s/ David T. Queroli
                              RICHARDS, LAYTON & FINGER, P.A.
                              Mark D. Collins (No. 2981)
                              Paul N. Heath (No. 3704)
                              Zachary I. Shapiro (No. 5103)
                              Brett M. Haywood (No. 6166)
                              David T. Queroli (No. 6318)
                              One Rodney Square
                              920 North King Street
                              Wilmington, Delaware 19801
                              Telephone: (302) 651-7700
                              Facsimile: (302) 651-7701

                              - and -

                              CRAVATH, SWAINE & MOORE LLP
                              Paul H. Zumbro (admitted pro hac vice)
                              George E. Zobitz (admitted pro hac vice)
                              Karin A. DeMasi (admitted pro hac vice)
                              Worldwide Plaza
                              825 Eighth Avenue
                              New York, New York 10019
                              Telephone: (212) 474-1000
                              Facsimile: (212) 474-3700

                              Attorneys for the Debtors and Debtors in Possession




                                          4
